REASONS FOR ALLOWANCE
Claims 1-3, 5, 6, 13, 15-18, 21, 22, 24, 25 and 36-41 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 15 and 24 the closest prior art is to Fujii and Mairlot.  Fujii discloses a process comprising: forming a flat glass substrate into a non-planar shape using a die ([0089]-[0090] of Fujii); and attaching a display to at least one of the formed glass substrate and the non-planar rigid support structure such that the display is visible through the cold-formed glass substrate ([0100] of Fujii, display member bonded to curved cover glass), wherein the display is visible through the open region of the cold-formed glass substrate ([0100] of Fujii, display member bonded to curved cover glass and would necessarily be visible through cover glass), and wherein attaching the display to at least one of the cold-formed glass substrate and the non- planar rigid support structure comprises laminating the display to the cold-formed glass substrate ([0100] of Fujii, display member bonded to curved cover glass).  While Mairlot suggests cold forming a glass substrate into a non-planar shape using a die (column 3, lines 38-47 of Mairlot, glass sheets cold-curved at temperature significantly less than softening point; FIG. 2 of Mairlot, die used for cold-curving); and bonding the cold-formed glass substrate to a non-planar rigid support structure at a plurality of non-planar points using the die (FIG. 2 of Mairlot, curved edge of glass inserted into curved frame section #3; col. 4, lines 35-38 of Mairlot, glue can be used between frame and glass), Mairlot discloses that the glass sheet is thermally tempered (See Abstract of Mairlot) and specifically teaches away from the use of chemically strengthened glass (2:29-44 of Mairlot).  Fujii, on the other hand, is specifically directed to the use of chemically strengthened glass (Abstract of Fujii).  The prior art as a whole fails to teach or reasonably suggest the totality of the invention as defined by claims 1, 15 and 24.  In the absence of further 
Claims 2, 3, 5, 6, 13 and 39-41 depend either directly or indirectly from claim 1 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 1.  Claims 16-18, 21, 22, 37 and 38 depend either directly or indirectly from claim 15 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 15.  Claims 25 and 36 depend from claim 24 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746